Citation Nr: 1217085	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served during two periods of active military service.  The first period from July 1983 to February 1986 included honorable service, but the Veteran's second period from February 1986 to November 1988 involved other-than-honorable service.  Pursuant to an August 1992 administrative decision, the discharge for the latter period of service is considered to be dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2006, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, and a transcript of the hearing is of record.  

In April 2007, the Board remanded this appeal for additional development.  Thereafter, the Board issued a decision in January 2010 denying the claim for entitlement to service connection for hypertension.  However, the Veteran appealed, and the U.S. Court of Appeals for Veterans Claims (CAVC) issued an August 2011 Memorandum Decision vacating the Board's January 2010 decision.  

In reviewing the record on appeal, the Board observes that the Veteran has submitted notices of disagreement and substantive appeals with regard to the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a right knee disorder and a left knee disorder.  Although the record contains a certification worksheet that was prepared in April 2010, the issues were not formally certified to the Board.  Rather, the current status of these claims reflects that the issues are still pending with the RO, potentially the result of a hearing request.  A review of Virtual VA reflects that a notification letter was provided to the Veteran in February 2012 that provided him with an option to waive the minimum of 30-day time period following review of the Statement of the Case (SOC) and/or Supplemental Statement of the Case (SSOC) before certifying the appeal to the Board and an option to waive RO consideration of any newly submitted evidence.  As it appears that these claims are still being actively handled and developed by the RO, the Board will wait to exercise its appellate jurisdiction until after all pre-certification development has been completed and the issues have been formally certified to the Board.

Additionally, in an April 2010 statement, the Veteran claimed entitlement to a rating in excess of 10 percent for residuals of a right ankle injury, and entitlement to a rating in excess of 10 percent for residuals of a left ankle injury.  However, these issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the matters, and the issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the first instance.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As stated above, pursuant to an August 2011 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (CAVC) vacated the Board's January 2010 decision denying service connection for hypertension.  The CAVC determined that the Board erroneously relied on a June 2007 VA medical examiner's opinion because the rationale contained in that opinion was conclusory and provided no medical support.  In order to address this deficiency, the Board finds that a remand is necessary so that the Veteran may be provided with an adequate VA medical examination and opinion.  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citations omitted).  

This case must therefore be remanded so that the AOJ may obtain an examination and opinion from a medical provider other than the examiner who provided the June 2007 opinion regarding whether the Veteran's hypertension is caused by or aggravated by his service-connected disabilities.  As part of the new examination report, the examiner is requested to address the statements of the Veteran, who has a medical background and is currently working as a phlebotomist/lab technician, that his service-connected disabilities (cold injury residuals of the bilateral feet and bilateral ankle disabilities) prevent him from exercising, which in turn has led to weight gain and the development of hypertension.  In addition, the VA examiner is directed to review and address each of the internet articles submitted by the Veteran from the Mayo Clinic, Web MD, Merck Manual, and Wikipedia.  These articles, which address high blood pressure and hypertension, also discuss the effects of exercise.  As highlighted in the CAVC's Memorandum Decision, it is important that the examiner provide an adequate rationale for all opinions provided.

Finally, it is noted that documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  To the extent that the Veteran may have received any additional treatment at a VA facility since June 2008 related to his claim for hypertension, the AOJ is directed to obtain these records.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records and progress reports from June 2008 until the present that relate to treatment provided for hypertension.

2.  After accomplishing the above, schedule the Veteran for a VA hypertension examination from a medical provider other than the examiner who provided the June 2007 opinion regarding whether the Veteran's hypertension is caused by or aggravated by his service-connected disabilities.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

As part of the examination report, the examiner is specifically asked to address the following matters and/or provide opinions with respect to the following questions:  

(1) provide an opinion as to whether it is at least as likely as not, (i.e., at least a 50 percent probability or greater), that the Veteran's hypertension is either caused or aggravated by his service-connected residuals of a cold injury to left and right foot, and residuals of a right and left ankle injury; 

(2) address the statements of the Veteran, who has a medical background and is currently working as a phlebotomist/lab technician, that his service-connected disabilities (cold injury residuals of the bilateral feet and bilateral ankle disabilities) prevent him from exercising, which in turn has led to weight gain and the development of hypertension; and

(3) review and address in relation to the Veteran's medical condition each of the internet articles submitted by him from the Mayo Clinic, Web MD, Merck Manual, and Wikipedia.  These articles, which address high blood pressure and hypertension, also discuss the effects of exercise with respect to the onset of hypertension.  Each of the articles is contained in the claims file.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain in detail why an opinion cannot be provided without resort to speculation.

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the claim is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


